Citation Nr: 0929194	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability, to include hearing loss and tinnitus.  

2.  Entitlement to service connection for a bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1951 to 
September 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

In June 2009 the Veteran appeared at the Nashville RO and 
testified by video conference before the undersigned sitting 
in Washington, D.C.  The transcript of that hearing is of 
record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes, at the outset, that the Veteran's service 
records were among those presumably lost in a fire at the 
National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  In such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine. 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Despite the lack of supporting service treatment and 
personnel records, the Board has found the Veteran's 
testimony, as detailed below, to be credible and has no 
reason to doubt his contentions.

Bilateral Ear Disability 

The Veteran is claiming entitlement to service connection for 
a bilateral ear disability, diagnosed as sensorineural 
hearing loss and tinnitus.  He asserts that he developed 
hearing loss and tinnitus as a result of acoustic trauma from 
weapons training in-service, during which time he tested 
grenades, machine guns, and other automatic weaponry.  See 
Hearing Transcript, pp. 4-6.  The Veteran essentially 
contends that the explosions from firing these 
weapons/grenades, combined with the lack of hearing 
protection, caused his current bilateral hearing loss and 
tinnitus. 

At the June 2009 videoconference hearing, the Veteran 
testified that he was treated for ear problems on numerous 
occasions while in basic training and again when he was 
deployed to Germany.  A September 1954 separation 
examination, the only service record that the Board is in 
receipt of at this time, reflects that the Veteran's hearing 
was normal.  Here, the Board notes that the Veteran was a 
letter carrier for the Post Office after separation from 
service; he has denied any post-service occupational acoustic 
trauma.  

Again, the Board notes that the Veteran's DD 214 Form, 
personnel records, and service treatment records are 
unavailable for review, and therefore, the Veteran's 
testimony as to in-service acoustic trauma remains largely 
unsubstantiated by the physical record.  However, in the 
absence of evidence to the contrary, and in light of both the 
Veteran's credible testimony and VA's heightened duty here, 
the Board concedes exposure to acoustic trauma in-service.  

Most recently, in March 2008, the Veteran reported to the 
VAMC Nashville for an audiology consultation.  Subjectively, 
the Veteran reported gradual, progressive bilateral hearing 
loss.  He stated that he experienced difficulties 
understanding conversations in person and on the telephone.  
He also reported constant unilateral tinnitus in the left 
ear, which he contends has been present since service.  
Objectively, audiometric testing reveals moderate to severe 
sensorineural hearing loss in both ears, with good word 
recognition bilaterally.  Tinnitus was also diagnosed.  

In light of the Veteran's credible testimony and evidence 
documenting current hearing loss and tinnitus disabilities, 
the Board finds that he should be afforded a VA examination 
and that a medical opinion should be obtained concerning the 
etiology of his hearing loss and tinnitus.  

Bilateral Eye Disability 

The Veteran is also claiming entitlement to service 
connection for a bilateral eye disability.  At the June 2009 
videoconference hearing, the Veteran testified that he 
entered service with normal vision, that he was issued 
glasses while on active duty, and that he has experienced 
problems with his eyes since service.  Again, the Board is in 
receipt of the Veteran's September 1954 separation 
examination.  This examination shows that the Veteran did, in 
fact, have defective vision.  Uncorrected distance vision in 
both eyes was 20/200.  It was noted that all of the Veteran's 
duties were performed with glasses. 

Since service, the Veteran has been diagnosed with glaucoma, 
cataracts, and pseudophakia.  VA clinical records from 2008 
reflect complaints of decreased and blurry vision in both 
eyes.  

Again, in light of the Veteran's diagnoses and his credible 
testimony, the Board finds that he should be afforded a VA 
examination and that a medical opinion should be obtained 
concerning the etiology of his bilateral eye disability.

Additional Development 

In the Veteran's April 2007 application for compensation, he 
indicated that he was receiving Social Security 
Administration (SSA) disability benefits.  It is unclear 
whether this is an accurate statement, as the Veteran was of 
an age which would qualify him for Social Security benefits 
even in the absence of a disability.  However, the basis on 
which Social Security benefits were granted cannot be 
determined by review of the claims file.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal. See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the Veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Finally, in an effort to reconstruct the missing medical 
data, the Veteran completed a National Archives and Records 
Administration (NA) Form 13055 in September 2008.  A request 
to the NPRC was then initiated to obtain any sick/morning 
reports for the Veteran's unit.  Unfortunately, the NPRC 
search yielded no results as the information provided by the 
Veteran was insufficient.  In particular, the Veteran failed 
to provide his unit assignment.  As part of this remand, the 
RO should once again attempt to obtain this information from 
the Veteran, and then proceed with all necessary development 
through the NPRC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should request that the Veteran 
clarify whether  Social Security benefits 
were awarded based on disability.  If so, 
the RO should obtain from the SSA a copy 
of any decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination. In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  The RO should again request that the 
Veteran fill out NA Forms 13055 (Request 
for Information Needed to Reconstruct 
Medical Data) and 13075 (Questionnaire 
About Military Service).  If additional 
unit information is provided by the 
Veteran, the RO should request to obtain 
his service treatment/personnel records 
from appropriate sources, to include the 
NPRC, any alternate sources, or via 
reconstruction.  A response, negative or 
positive, should be documented in the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  All 
attempts to obtain or reconstruct the 
Veteran's service medical records should 
be documented.

3.  After completing the above actions, 
the Veteran should be afforded a VA 
examination by an audiologist to determine 
the nature and etiology of his bilateral 
hearing loss and tinnitus disabilities.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated tests and studies should be 
performed.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss and tinnitus began during 
service, or were caused or aggravated by 
any incident of service.  The examiner is 
asked to consider the September 1954 
clinical separation examination report and 
comment on the Veteran's claim that his 
hearing loss and tinnitus are due to 
acoustic trauma from the operation of 
certain weaponry and grenades without 
hearing protection.  It is also noted that 
in-service acoustic trauma has been 
conceded by VA as consistent with the 
circumstances of his service.

The examiner should review the claims 
folder and this fact should be noted in 
the accompanying medical report.  The 
examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  The Veteran should be afforded a VA 
examination by an ophthalmologist to 
determine the nature and etiology of any 
diagnosed bilateral eye disabilities, to 
include glaucoma, cataracts, and 
pseudophakia.  The claims folder must be 
made available to and reviewed by the 
examiner. Any indicated tests and studies 
should be performed.

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that 
any diagnosed bilateral eye disabilities 
are etiologically related to service.  The 
examiner should comment upon the Veteran's 
defective vision as reflected in the 
September 1954 separation examination.  
The rationale for all opinions expressed 
should be provided.

5.  The RO/AMC should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO/AMC should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



